DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claim 2 is cancelled.
Claims 1 is examined.
Response to Arguments
Applicant’s arguments, see page 3 Ln.9-18, filed on 04/21/2021 with respect to the rejection(s) of claim(s) 1 and claim 2 under 102(a) have been fully considered is persuasive.  
Therefore, rejection under 35 USC § 102 has been withdrawn.  However, upon further consideration and updated search, a new ground of rejection, 35 USC 103 is made with the following art JPH09173277 to Nakamura et al in view of JP 2001212068 A KOMI, SHUJI and further in view of US 6988295 B2 ,Tillim; Stephen L herein after “Tillim”
Applicant addressed on the remark “…the radius of curvature of the first curved surface is decreased as the first curved surface is away from the second center line…” This recitation is illustrated and taught by Nakamura and Komi.  Komi illustrates arc portion 62 which is analogous to the first curved surface and Nakamura illustrates on Fig. 3 below that the radius of first curved surface decreases as the first curved surface is away from the second center line. 
Additionally, Tillim teaches about the radius of curvature of the first curved surface decreases as the first curved surface is away from the second center line. In an analogues 


    PNG
    media_image1.png
    295
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    412
    media_image2.png
    Greyscale

Specification
Objection to the specification is withdrawn.
Claim Interpretation
Rejection to claim interpretation is withdrawn.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is rejected under 35 U.S.C. 103 (a)(1) as being unpatentable by Japanese Patent No. JPH09173277 to Nakamura et al. herein after “Nakamura” in view of JP 2001212068 A KOMI, SHUJI herein after “Komi” and further in view of US 6988295 B2 ,Tillim; Stephen L herein after “Tillim”
Regarding claim 1, Nakamura et al. discloses an endoscope where, said endoscope, endoscope 1 ([0025], Fig.1) comprising: 
An endoscope comprising: an insertion part insertion portion 2 ([0013],Fig.1) that is to be inserted into a subject inserted into a body cavity ([0013]) and has a first center line  longitudinal section of a connecting portion ([0012]); an operation unit operation unit body 4 ([0021], Fig. 1) and connecting portion 3([0015], Fig.1) that is connected to a proximal end portion of the insertion part proximal end side of the insertion portion 2 ([0013]); and a grip portion the grip portion 104  ([0036], Fig. 9) that is provided integrally with the operation unit and has a cross-sectional shape symmetric with respect to a second center line, (second center line, see Examiner’s annotated Fig. 3 below) wherein the first center line longitudinal section of a connecting portion ([0012]) and the second center line are orthogonal to each other, (second center line, see Examiner’s annotated Fig. 2 below), the grip portion includes a first curved surface that crosses the second center line (first curved surface, see Examiner’s annotated Fig. 3 below), a second curved surface that is disposed at a position away from the second center line, surface (second curved surface, see Examiner’s annotated Fig. 3 below)  and a ridge that is positioned between the first and second curved surfaces, protrusion 114([0036], Fig.9) and (first curved surface, see Examiner’s annotated Fig. 3 below) including an intersection point (intersection point, see Examiner’s annotated Fig. 2 below) between the second center line (second center line, see Examiner’s annotated Fig. 3 below) and the first curved surface (first curved surface, see Examiner’s annotated Fig. 3 below) and the ridge protrusion 114([0036], Fig.9), and the second curved surface (second curved surface, see Examiner’s annotated Fig. 3 below)  is concave inward from a plane parallel to the second center line, (parallel plane, see Examiner’s annotated Fig. 3 below) wherein a radius of curvature of the first curved surface is maximum at a position where the first curved surface passes through the intersection point,  (intersection point and max radius of curvature see Examiner’s annotated Fig. 3 above), 

    PNG
    media_image3.png
    458
    804
    media_image3.png
    Greyscale


Nakamura is silent about the entire first curved surface is convex outward from a plane and the radius of curvature of the first curved surface is decreased as the first curved surface is away from the second center line.
Komi teaches about the entire first curved surface is convex outward from a plane (illustrates arc portion 62, Fig. 5 Komi) which is analogous to the first curved surface.
Teaching of Komi shows that it is with in the limit and reach of creating a curved surface having a convex outward feature for a handle part of an endoscope.
It would have been obvious before the effective filling date of the claimed invention to modify Nakamura to have a distinguishing feature of a handle part with a curved surface having a convex feature that is outward so that there is a portion where the palm can grip and abut to the instrument. 

    PNG
    media_image2.png
    337
    412
    media_image2.png
    Greyscale

Nakamura and Komi are silent about the radius of curvature of the first curved surface is decreased as the first curved surface is away from the second center line.
Tillim teaches about the radius of curvature of the first curved surface is decreased as the first curved surface is away from the second center line. In an analogues teaching about designing of handle/ grip method for hand held instruments, Tillim teaches different ergonomic hand grip designs. As illustrated below Fig.11B shows the radial (top) view and from further illustration below it is clearly that there exists a relation where radius of curvature of the first curved surface decreases from tip (max, angle) point as it goes further down or away to the right and left of the max angle point.
 
    PNG
    media_image1.png
    295
    749
    media_image1.png
    Greyscale

 Analogously, for structures having design as illustrated in Fig. 11B modifying the modified apparatus of Nakamura and Komi to have a grip portion where the first curve can have an angle that decreases when the curve structure is going further away from tip or max angle point would be attainable.   
It would have been obvious before the effective filling date of the claimed invention to modify the modifying apparatus of Nakamura and Komi to have a grip portion where the first curve can have an angle that decreases when the curve structure is going further away from tip 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TADIOS E MOLLA/Examiner, Art Unit 3795 
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795